Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
6, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00029-CV
____________
 
IN RE KHALIL KHALIL, 
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
January 16, 2007, relator Khalil Khalil filed a petition for writ of mandamus
in this court, requesting we compel the Honorable John T. Wooldridge, presiding
judge of the 269th District Court, Harris County, Texas, to vacate an order
reinstating the underlying case.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.

Relator
has failed to establish that he is entitled to the requested mandamus relief.  
Accordingly, we deny relator=s petition for writ of mandamus.                             
PER
CURIAM
Petition Denied and Memorandum Opinion filed March 6,
2007.
Panel consists of Justices Frost, Seymore, and
Guzman.